Citation Nr: 0508925	
Decision Date: 03/24/05    Archive Date: 04/01/05

DOCKET NO.  02-02 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased rating for a right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from August 1961 to 
February 1962.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a January 2001, rating decision rendered by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In September 2003, the Board remanded the case to the RO for 
further development.  The case has been returned to the Board 
for further appellate consideration.


FINDING OF FACT

The service-connected right knee disability is currently 
manifested by pain with limitation of flexion; flexion is not 
limited to less than 45 degrees; there is no limitation of 
extension; any episodes of locking are infrequent; and there 
is no instability or subluxation of the right knee.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for right 
knee disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 
(2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law and codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  In 
additions, regulations implementing the VCAA were published 
at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2004).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA is required to inform the claimant to submit any 
pertinent evidence in the claimant's possession.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the plain language of 38 U.S.C.A. § 5103(a) (West 2002), 
requires that notice to a claimant pursuant to the VCAA be 
provided "at the time" that, or "immediately after," VA 
receives a complete or substantially complete application for 
VA-administered benefits.  Id. at 119.  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C.A. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall  .  .  . take due 
account of the rule of prejudicial error")."  Id at 121.  
However, the Court also stated that the failure to provide to 
provide such notice in connection with adjudications prior to 
enactment of the VCAA was not error and that in such cases, 
the claimant is entitled to "VCAA-content complying notice 
and proper subsequent VA process."  Id. at 120.

In the present case, the veteran was provided with the notice 
required by the VCAA and the implementing regulations by 
letter dated in April 2004, prior to the January 2005 
supplemental statement of the case.  

Moreover, all pertinent, available evidence pertaining to the 
veteran's claim has been obtained and the veteran has been 
afforded several VA examinations.  Neither the veteran nor 
his representative has identified any additional evidence 
that could be obtained to substantiate his claim, nor has 
either requested that the Board remand for further 
development of his case

In sum, the Board is of the opinion that any deficiencies in 
the development and consideration of this claim by the RO are 
not of sufficient significance to warrant another remand and 
further delay of the appellate process.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

Evidentiary Background

Service connection for internal derangement of the right knee 
was awarded by rating action dated in March 1964 as the 
evidence reflected that the veteran injured his right knee 
during rifle practice while on active duty reserve training 
in April 1963.  He was subsequently diagnosed with a 
cartilage injury and osteochondritis dessicans of the right 
knee.  He was deemed not qualified for retention in the 
reserves.  An initial disability evaluation of 10 percent was 
assigned.  

In August 1968, the Board denied an increased rating for his 
right knee disability.  The 10 percent disability rating was 
continued by an unappealed rating action in November 1991.

The veteran received VA outpatient treatment for chronic knee 
pain in September and October 1999.  It was noted that he 
worked full time, but had problems with walking due to knee 
pain.  His pain was intermittent and he took Excedrin and 
used a TENS machine for pain relief.  It was noted that he 
used a right knee brace.  No effusion or atrophy was noted.  
His sensation was intact.  Anterior and posterior drawer 
signs were negative.  The lateral joint line and lateral 
patellar facet were very tender.  Impression was history of 
an old injury with probable post-traumatic arthritis.  

He had similar complaints of right knee pain with patello-
femoral grinding and lateral joint line tenderness in 
February 2000.  A March 2000 MRI report notes early 
tricompartmental osteoarthritic changes and effusion of the 
right knee.  Degenerative changes with the posterior horn of 
the medial meniscus were also observed.  No improvement was 
noted in April 2000.  

The veteran filed his claim for an increased rating in 
November 2000 asserting that his knee was starting to "fall 
apart."

The veteran was afforded a VA compensation and pension 
examination in January 2001.  He complained of numbness in 
and about his patella and a right-sided constant pain.  He 
felt that the knee gave way beneath him and he had difficulty 
climbing stairs.  However, he noted no swelling of the 
patella.  He used no medication, canes, crutches, or braces. 

Physical examination revealed a normal gait.  There was a 
normal wear pattern on the soles of both shoes.  Quadriceps 
atrophy 8 inches above the tibial tubercle was noted and 
approximated .5 inch on circumferential measurement.  A 4-
inch medial parapatellar incision scar was noted and was 
healed.  There were no Tinel's sign and no increased heat or 
swelling.  There was no joint effusion or pain to palpation 
in either the medial or lateral joint lines.  A positive 
patellofemoral grinding test was noted.  Range of motion was 
recorded as 0 to 160 degrees in the left knee and 0 to 140 
degrees in the right knee.  A diagnosis of arthritis of the 
right knee joint with patellofemoral arthritis was noted. 

Subsequent VA medical records show continued complaints of 
right knee pain.  

The veteran was afforded another compensation and pension 
examination in October 2004.  The examiner noted that the 
veteran's only right knee surgery was in 1967.  While the 
veteran's knee affected activities such as baseball, running, 
basketball, and walking, his knee did not prevent him from 
gainful employment.  He reported daily pain in his right 
knee.  This pain was 7+ on a scale from 1 to 10.  When 
experiencing a flare-up, his pain was 9+ out of 10.  He took 
"pain pills."  He could ambulate 1000 feet before stopping 
to rest due to pain.  He reported a puffiness of the knee and 
a quivering feeling as though the knee is not "tight in its 
place."  He denied locking and redness, but had a stinging, 
sharpness of the joint.  He could not get from his vehicle to 
his building without stopping for a rest due to pain.  He 
felt that there was a "dead area" about the knee where the 
puffiness resided.  Movement of the knee brought out the pain 
and the pain woke him from a deep sleep.  He did not use his 
brace because he felt that it did not assist him in 
alleviating the instability.  He used a cane occasionally 
when his pain would not go away.  His knee affected his 
driving once or twice a month.  He could do a limited amount 
of shopping and was independent in grooming, cooking, and 
toileting.  

Physical examination revealed that position and light touch 
sensation appeared to be intact.  Deep tendon reflexes in the 
lower extremity were 2+.  The pulses of his lower extremities 
were palpable and there was good capillary filling of the 
nail beds, bilaterally.  There was a 10 cm half moon shaped 
scar on the medial surface of the right knee.  The scar was 
flattened slightly and lighter than the surrounding skin.  It 
was freely moveable and not adherent to the tissue beneath.  
The scar, in and of itself, was not tender.  The right knee 
was not warm to palpation and there was a negative patella 
tap with no swelling at the time of the examination.  The 
patella was freely moveable.   here was slight crepitus to 
passive range of motion of the right knee with no medial or 
lateral instability.  The anterior drawer sign was negative.  

Goniometric range of motion was from 0 degrees to 120 
degrees.  The veteran expressed verbal pain and discomfort 
with ranging of the knee.  Motor strength of the right lower 
extremity was 5 out of 5 and the veteran's gait was 
unaffected as he was able to go from sitting to standing 
unaided.  He was able to heel strike, foot flat, and toe off 
with no difficulty.  His gait was normal.  He was able to 
bend at the knees, bilaterally.  He was coordinated and did 
not require an assistive device to ambulate.

The examiner noted that the veteran was not fatigued and did 
not have a loss of endurance, tire, feel faint, or express 
severe pain although he was uncomfortable for the ranging of 
his knees.  His knee was stable, was not subluxed, and was 
not dislocated.  He was not weakened by repeated movements 
and was not in a "flare-up" at the time of the examination.  

X-ray examination revealed degenerative changes of the medial 
compartment of both knees, more so on the right.  There was 
no fracture or joint effusion.  Small calcification on the 
right patella was seen.  No intra-articular loose bodies were 
identified. 

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2004).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2004).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2004).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2004).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are for consideration.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to these disabilities.  In 
this regard the Board notes that where entitlement to 
compensation has already been established and an increase in 
the disability is at issue, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, or a 20 
percent evaluation if flexion is limited to 30 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, or a 20 
percent evaluation if extension is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

A dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 
20 percent disabling.  38 C.F.R. § 4.71a, DC 5258.  

Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, DC 5259.  

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2004).  However, § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also recently held that separate 
ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(limitation of flexion of the leg) and Diagnostic Code 5261 
(limitation of extension of he leg), may be assigned for 
disability of the same joint.  VAOGCPREC 9-2004 (September 
17, 2004).  




Analysis

While the veteran has complained of pain and numbness, there 
is no objective evidence of locking of the right knee.  
During examination in October 2004, he specifically denied 
locking of the knee.  While he complained of instability 
during VA outpatient treatment in October 1999, the 
examination revealed negative anterior and posterior drawer 
signs.  Similarly, during examination in October 2004, it was 
noted that he had no medial or lateral instability.  
Similarly, while a March 2000 MRI revealed some effusion of 
the right knee, subsequent VA examination in 2001 and 2004 
reveled no increased heat, swelling, or effusion. 

Similarly, despite X-ray evidence of mild degenerative 
changes of the knees, there is no evidence of dislocated 
semilunar cartilage.  On the contrary, recent X-ray 
examination in October 2004 revealed no intra-articular loose 
bodies.  

Accordingly, the veteran's service-connected right knee 
disability does not warrant a 20 percent rating under 
Diagnostic Code 5258 or a separate compensable evaluation 
under Diagnostic Code 5257.

Likewise, the medical evidence shows that the veteran has 
consistently demonstrated that he retains full extension of 
his right knee.  Therefore, a compensable evaluation is not 
warranted on the basis of limitation of extension.   

The medical evidence also shows that the veteran was able to 
flex his right knee from 0 to 140 degrees in January 2001 and 
from 0 to 120 degree in October 2004.  Even with 
consideration of all pertinent disability factors including 
the veteran's complaints of pain, it is clear that the 
limitation of flexion of the right knee does not more nearly 
approximate limitation to 30 degrees than limitation to 45 
degrees.  In this regard, the Board notes that the 
appellant's subjective complaints of pain have for the most 
part not been confirmed by objective evidence such as 
guarding, apprehension, etc.  During examination in October 
2004, the veteran was noted to have full motor strength in 
his lower right extremity with an unaffected gait.  He was 
able to go from a sitting to a standing position unaided and 
was able to heel strike, foot flat, and toe off without 
difficulty.  It was further noted that he was coordinated.  
While he had used a brace in the past, it was noted that he 
did not require an assistive device to ambulate.  The veteran 
was not fatigued and did not have a loss of endurance, tire, 
feel faint, or express severe pain during range of motion 
testing despite his discomfort.  Likewise, repeated movements 
did not weaken him.  In short, the medical evidence of record 
does not justify the assignment of a rating in excess of 10 
percent for the right knee based upon limitation of motion.  

The Board has considered the recent VA General Counsel 
decision that allows the assignment of separate ratings based 
upon limited flexion and limited extension of the leg.  
However, as the evidence shows that the veteran has full 
extension of the leg, separate ratings based upon limitation 
of flexion and limitation of extension are not warranted.  

The Board has also considered all other potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board 
has found no section that provides a basis upon which to 
assign a higher disability evaluation for the right knee.  


ORDER

A rating in excess of 10 percent for the veteran's service-
connected right knee disability is denied.




	                  
_________________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


 Department of Veterans Affairs


